Citation Nr: 1436308	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1976, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2013 the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's August 2013 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension which had its onset during or is otherwise related to his active duty service.  He has asserted that he was told upon enlistment and immediately following active duty service that his blood pressure was high, and his service treatment records show systolic readings of 126-154 and diastolic readings of 60-82.  The Veteran's June and December 1979 Air Force Reserve records show notations of high blood pressure.  The Veteran's VA and private treatment records show that he has been diagnosed with hypertension and that he currently takes medication for control of high blood pressure.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination in this matter, and the Board finds that a medical opinion by a qualified examiner is needed before the claim may be properly adjudicated, this issue must be remanded.

Additionally, the record indicates that the Veteran receives medical care at the Tallahassee Outpatient Clinic, which is affiliated with the North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Copies of all outstanding VA treatment records since July 2010 must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to obtain copies of all treatment records from the North Florida/South Georgia Veterans Health System and its affiliated facility, the Tallahassee Outpatient Clinic, dated since July 2010.  Document for the claims file all actions taken and responses received.

2.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of his hypertension.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must opine on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension had its onset in or is otherwise related to his active duty service.

It is pointed out to the examiner that for VA purposes, a diagnosis of hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

The examiner should specifically take note of the elevated blood pressure readings taken at this February 1972 entrance examination and the June and December 1979 notations in the Veteran's Air Force Reserve treatment records of high blood pressure.  The examiner is reminded that the Veteran is competent to report on matters observed or within his personal knowledge, including the onset and continuity of his symptoms and his assertions that he has been taking medication for hypertension since 1980.

The rationale for any opinion expressed should be provided.  

3.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



